 DECISIONS O() NA IIONAI. LABOR RELATIONS BOARDHillcrest Furniture Manufacturing Co., Inc. and Up-holsterers' International Union of North Amer-ica, AFL-CIO. Cases 21-CA-I 8400 and 21CA-1 8960September 30, 1980DECISION AND ORDERBY CHAIRMAN FANNING ANI) Ml NItHIRSJENKINS ANI) P1 NI I(OUpon charges duly filed by Upholsterers' Inter-national Union of North America. AFI.-CIO().hereinafter referred to as the Union, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 21, issued a con-solidated amended complaint and notice of hearing,dated May 22, 1980, against Hillcrest FurnitureManufacturing Co., Inc., hereinafter referred to asRespondent. The consolidated amended complaintalleges that Respondent has engaged in certainunfair labor practices affecting commerce withinthe meaning of Sections 8(a)(5) and (1) and 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charges and consolidatedamended complaint and notice of hearing wereduly served on the parties. Respondent filed ananswer to the consolidated amended complaint,denying that it committed any unfair labor prac-tices.Thereafter, the parties entered into a stipulationof facts and jointly petitioned the Board to transferthis proceeding directly to the Board for findingsof fact, conclusions of law, and order. The partiesstipulated that they waived a hearing before an ad-ministrative law judge, the making of findings offact and conclusions of law by an administrativelaw judge, and the issuance of an administrativelaw judge's decision. The parties also agreed thatno oral testimony was necessary or desired by anyof the parties, and that the charges and amendedcharges, the order consolidating cases, consolidatedamended complaint and notice of hearing, theanswer to the consolidated amended complaint,and the stipulation of facts, including the exhibitsattached thereto, constituted the entire record inthe case.On July 30, 1980, the Board issued its order ap-proving the stipulation and transferring the pro-ceeding to the Board. Thereafter, the GeneralCounsel filed a brief in support of its position. Re-spondent and the Union did not file briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.253 NLRB No. 9The Board has considered the stipulation, includ-ing the exhibits, the brief, and the entire record inthis proceeding, and hereby makes the following:FINDING;S O1: FACTI. I l BUSINIESS 1O RI.SI'ONI)INIRespondent has at all times material herein beena California corporation engaged in the business ofmanufacturing furniture. During the past year, arepresentative period, in the normal course of itsbusiness operations, Respondent purchased and re-ceived goods and products valued in excess ofS50,000 directly from suppliers located outside theState of California.The parties have stipulated, and we find, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. H LI t.ABOR OR(ANIZA ION INVOVI )Upholsterers' International Union of NorthAmerica, AFL-CIO, is, and has been at all timesmaterial herein, a labor organization within themeaning of Section 2(5) of the Act.II. HI. UNFAIR I AHBOR PRACTICESA. FctsOn August 24, 1979, a secret-ballot election wasconducted under the supervision of the RegionalDirector for Region 21 of the National Labor Re-lations Board in the following appropriate unit:All full-time and regular part-time productionand maintenance employees, including seam-stresses, cutters, upholsterers, floorpersons,springers and framers, truck drivers, and ship-ping and receiving employees, excluding allother employees, all office clerical employees,salespersons, watchmen, professional employ-ees, guards, and supervisors as defined in theAct, as amended.A majority of Respondent's employees in theabove-described unit designated and selected theUnion as their representative for the purposes ofcollective bargaining, and, on January 9, 1980, theBoard certified the Union as the exclusive collec-tive-bargaining representative of the employees inthe unit. On or about March 13, 1980, Respondent,through admitted Supervisor Robert D. Leventhal,met with the Union for the purpose of collectivebargaining. However, on or about April 8, 1980,Respondent, through Leventhal, canceled a meet-ing with the Union which had been scheduled forthe following day for the purpose of bargaining.72 HIllCREST FRNITURE: MANU'FACTURIN(i C)., INCSince that time, Respondent has refused to bargainwith the Union.On January 14 and March 14, 1980, the Unionrequested Respondent to furnish it with the names,addresses, job classifications, and pay rates of itsemployees, but Respondent has refused to do so.During the second week of November 1979, Re-spondent laid off unit employees Jose Luis Oren-dian, Maria Morales, Raul Espinoza, Jaime San-chez, Irene Suarez, Alberta Martinez, SalvadorMartinez, Lazaro Lujan, Sixto Solario, MarioCapito, Leticia Munoz, Eleuterio Reyes, JorgeValdez, Herbert Castro, and Walter Castro. DuringMarch and April 1980, Respondent laid off all ofits employees, and, during the third week of April1980, Respondent discontinued its operations. Re-spondent laid off the employees and discontinuedits operations without notifying or bargaining withthe Union. The General Counsel concedes that Re-spondent was motivated solely by economic con-siderations in discontinuing its operations.B. Contentions of the PartiesAs noted, neither Respondent nor the Unionfiled briefs. The General Counsel contends that Re-spondent violated Section 8(a)(5) and (1) of the Actby refusing to bargain on April 8, by unilaterallylaying off employees in November 1979 and inMarch and April 1980, and by refusing to furnishthe Union with information relevant for collective-bargaining purposes. The General Counsel alsocontends that Respondent violated Section 8(a)(5)and () by failing to afford the Union an opportuni-ty to bargain about the effects of the discontinu-ance of operations on the employees.C. ConclusionsWe find initially that, since August 24, 1979, theUnion has been the exclusive representative of allthe employees in the above-described unit for thepurposes of collective bargaining with respect torates of pay, wages, hours of employment, andother terms and conditions of employment. Wealso note that it is well established that, absentcompelling economic considerations for doing so,an employer acts at its peril in making changes interms and conditions of employment during theperiod that objections to an election are pendingand the final determination has not been made.'Therefore, by unilaterally laying off unit employeesin November 1979, Respondent violated Section8(a)(5) and (1) of the Act.It is also well established that an employer vio-lates the Act by refusing to furnish a union with in-' Mike O'Connor Chevrol/-Buick-GMC Co., Inc., 201 NL.RH 701, 7()3704 (1974)formation relevant for collective-bargaining pur-poses.2Consequently, we also find that Respondentviolated Section 8(a)(5) and (1) by refusing theUnion's requests on January 14 and March 14,1980, to provide the names, addresses, job classifi-cations, and pay rates of its employees. Further, wefind that Respondent violated Section 8(a)(5) and(1) by canceling a meeting with the Union sched-uled for April 9, and by laying off all the employ-ees during March and April 1980.We also note that it is well established that anemployer violates the Act by terminating its oper-ations without affording a union an opportunity tobargain over the effects of such closing on the em-ployees. By so terminating its operations in the in-stant case, Respondent violated Section 8(a)(5) and(l).IV. TIlE EFFECT OF 'I'H. UNFAIR LABORPRACTICE S UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead, and have led, to labor disputes bur-dening and obstructing commerce and the freeflow of commerce.Upon the basis of the foregoing findings of fact,conclusions, and the entire record, we make thefollowing:CONCI USIONS OF LAW1. Hillcrest Furniture Manufacturing Co., Inc., isan employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. Upholsterers' International Union of NorthAmerica, AFL-CIO, is, and at all times materialherein has been, a labor organization within themeaning of Section 2(5) of the Act.3. All full-time and regular part-time productionand maintenance employees, including seamstresses,cutters, upholsterers, floorpersons, springers andframers, truck drivers, and shipping and receivingemployees, excluding all other employees, all officeclerical employees, salespersons, watchmen, profes-sional employees, guards, and supervisors as de-fined in the Act, as amended, constitute a unit ap-propriate for collective bargaining pursuant to Sec-tion 9(b) of the Act.4. At all times since August 24, 1979, the Unionhas been the exclusive representative of the em-See, eg, Wellman Indutrtei. Inc. 248 N RHB 325 (1940). Harve'vW'agtl Hi7,/ Icn d/h,,a larvev Reor rr lotc & Ilarvevr In, 236hNlRH 1670, 194(1978)73 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in the above-described unit for the pur-poses of collective bargaining within the meaningof Section 9(a) of the Act.5. By refusing to provide the Union with infor-mation relevant for collective bargaining, by unilat-erally laying off employees in November 1979 andin March and April 1980, by canceling a meetingwith the Union, and by discontinuing operationswithout affording the Union an opportunity to bar-gain over the effects of such discontinuance on theemployees, Respondent has violated Section 8(a)(5)and () of the Act.6. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1), we shall orderthat Respondent cease and desist therefrom andtake certain affirmative action designed to effectu-ate the policies of the Act.We shall also order that Respondent bargainwith the Union over the effects upon its employeesof the discontinuance of its operations. It is clear,however, that a bargaining order alone cannot fullyremedy the unfair labor practices committed byRespondent because, as a result of Respondent'sfailure to bargain with the Union about the effectsof discontinuing operations, Respondent's employ-ees were denied an opportunity to bargain throughtheir exclusive representative at a time when suchbargaining would have been meaningful. Meaning-ful bargaining cannot now be assured until somemeasure of economic strength is restored to theUnion. Accordingly, in order to effectuate the pur-poses of the Act, we shall accompany our order tobargain with a limited backpay requirement de-signed both to make whole the employees forlosses suffered as a result of the violation and to re-create in some practicable manner a situation inwhich the parties' bargaining position is not entire-ly devoid of economic consequences for Respond-ent. We shall do so in this case by requiring Re-spondent to pay backpay to its employees in amanner similar to that required in TransmarineNavigation Corporation and its Subsidiary, Interna-tional Terminals, Inc., 170 NLRB 389 (1968). As inTransmarine, we shall require that the backpay forthose employees be not less than the amounts theywould have earned during a 2-week period of em-ployment.3a Despite his dissent in Transmarine, Member Jenkins notes that theremedy there has been accepted by the courts and the Board and, sincesome type of remedy for the misconduct is needed, he is therefire willingAccordingly, we shall order Respondent to bar-gain upon request with the Union about the effectson its employees of the discontinuance of its oper-ations; and to pay these employees amounts at therate of their normal wages when last in Respond-ent's employ from 5 days after the date of this De-cision until the occurrence of the earliest of the fol-lowing conditions: (1) the date Respondent bar-gains to agreement with the Union on those sub-jects pertaining to the effects of Respondent's dis-continuance of its operations; (2) a bona fide im-passe in bargaining; (3) the failure of the Union torequest bargaining within 5 days of this Decision,or to commence negotiations within 5 days of Re-spondent's notice of its desire to bargain with theUnion; or (4) the subsequent failure of the Union tobargain in good faith; but in no event shall the sumpaid to any of these employees exceed the amounteach would have earned as wages from the timeRespondent discontinued its operations to the timeeach secured equivalent employment elsewhere, orthe date on which Respondent shall have offeredto bargain, whichever occurs first; provided, how-ever, in no event shall this sum be less than suchemployees would have earned for a 2-week periodat the rate of their normal wages when last in Re-spondent's employ. Backpay shall be based uponearnings which the laid-off employees would nor-mally have received during the applicable period,less any net interim earnings, and shall be comput-ed on a quarterly basis in the manner set forth in F.W. Woolworth Company, 90 NLRB 289 (1950), withinterest thereon computed in the manner providedin Florida Steel Corporation, 231 NLRB 651(1977).4Having found that Respondent violated Section8(a)(5) and (1) by refusing to provide the Unionwith information relevant for collective bargaining,we shall require Respondent to furnish the Unionwith such information. We shall also require Re-spondent to mail an appropriate notice to theUnion and to all the employees who were laid offin March and April. Such notice shall be in bothEnglish and Spanish, in light of the substantialnumber of Spanish-surnamed employees.5ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Hillcrest Furniture Manufacturing Co., Inc., Losto join in the Decision here. Underwood Hair Adaption Process. Inc.. 242NLRB 1017 fn. 6 (1979); Uncle John's Pancake House, 232 NLRB 438, fn.7 (1977).4 See, generally, lois Plumbing d Heating Co.. 138 NLRB 716 (1962)' See Fun Striders, Inc., 250 NLRB 520, fn 2 (1980).74 HILLCREST FURNITURE MANUFACTURING CO.., INC.Angeles, California, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Failing and refusing to bargain with Uphol-sterers' International Union of North America,AFL-CIO, with respect to rates of pay, wages,and other terms and conditions of employment, in-cluding the effects on its employees of its decisionto terminate its operations.(b) Laying off employees without prior notice toor consultation with the Union.(c) Refusing to furnish the Union with informa-tion concerning the names, addresses, job classifica-tions, and pay rates of unit employees.(d) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of their rights guaranteed under Section 7of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Upon request, bargain collectively with Up-holsterers' International Union of North America,AFL-CIO, as the exclusive representative of theemployees in the above-described bargaining unit,with respect to rates of pay, wages, and otherterms and conditions of employment, including theeffects on the employees of the decision to termi-nate its operations, and reduce to writing anyagreement reached as a result of such bargaining.(b) Make whole its employees by paying thoseemployees who were laid off in March and April1980, when it terminated its operations, in themanner set forth in the section of this Decision andOrder entitled "The Remedy."(c) Preserve and furnish the Union with the in-formation sought by the Union concerning thenames, addresses, job classifications, and pay ratesof unit employees.(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Mail an exact copy of the attached noticemarked "Appendix"6to the Union and to all theemployees who were laid off in March and April1980. Copies of said notice, in English and Spanish,on forms provided by the Regional Director for" In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the NAtional Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."Region 21, after being duly signed by Respondent'sauthorized representative, shall be mailed immedi-ately upon receipt thereof, as hereinabove directed.(f) Notify the Regional Director for Region 21,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail and refuse to bargainwith Upholsterers' International Union ofNorth America, AFL-CIO, with respect torates of pay, wages, and other terms and con-ditions of employment, including the effects onour employees of our decision to terminate op-erations.WE WILL NOT lay off employees withoutprior notice to or consultation with the above-described Union.WE WILL NOT refuse to furnish the above-described Union with information concerningthe names, addresses, job classifications, andpay rates of unit employees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights guaranteedunder Section 7 of the Act.WE WILL, upon request, bargain collectivelywith the above-described Union as the exclu-sive representative of our employees in the ap-propriate unit, with respect to rates of pay,wages, and other terms and conditions of em-ployment, including the effects on our employ-ees of our decision to terminate our operations,and reduce to writing any agreement reachedas a result of such bargaining.WE WILL make whole our employees in theappropriate unit for any loss of pay they mayhave suffered as a result of the termination ofour operations for the period decided by theNational Labor Relations Board, with interest.WE WILL preserve and furnish the above-de-scribed Union with the information sought bythe Union concerning the names, addresses,job classifications, and pay rates of unit em-ployees.HILLCREST FURNITURE MANUFAC-TURING CO., INC.75